[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This Court, on February 29, 1991, denied defendants' motion for summary judgment (see Court Document No. 108).
The defendant has now filed a motion for correction and/or reconsideration. The thrust of the motion is that the Court's ruling is not consistent with its findings. I agree.
The Court stated in its next to last paragraph: "The action commenced September 27, 1989 was therefore timely." This is obviously a computational error in light of the Court's previous findings.
The action which was commenced on September 27, 1989 is obviously not timely under Connecticut General Statutes Section 52-576.
Accordingly, the decision of February 29, 1991 is vacated and the motion for summary judgment is granted.
Mihalakos, J. CT Page 3123